As filed with the Securities and Exchange Commission on September 11, 2008 Registration No. 333-153311 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 Amendment Number 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ZYNEX, INC. (Name of small business issuer in its charter) NEVADA 3845 90-0214497 (State or other (Primary Standard Industrial (I.R.S. Employer Jurisdiction of Classification Code Number) Identification No.) Incorporation or Organization) 8022 SOUTHPARK CIRCLE, SUITE 100 LITTLETON,
